Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because:
(1) The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1.  See MPEP 608.02 V (t).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) Brief description of the drawings is missing. 
(2) On page 1, line 3, “2021” should read --2020--.           (3) The term “liquid dispersing manifold” used throughout the specification is inconsistent with “liquid dispensing manifold” cited in claims.  It is suggested “dispersing” be changed to --dispensing--.  
(4) On page 4, line 3, “eft” should read --left--.
Appropriate correction is required.

Claim Objection 
Claims 2-5, 7 and 9 are objected to because of the following informalities: 
(1) In claim 2, line 9, “outlet” should read --outlets--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, line 16, “the first cartridge connecting portion” has no antecedent basis.  The phrase should read --the first cartridge connecting mechanism--.  Note line 15 of the claim.
           (2) In claim 1, line 19, “the second cartridge connecting portion” lacks antecedent basis and should read --the second cartridge connecting mechanism--.  Note line 18 of the claim.
           (3) In claim 1, lines 20-21, “a blade cartridge” should read --the blade cartridge--since it refers to the one previously.  Note line 17 of the claim.  
           (4) In claim 2, lines 3, 6 and 9, “one of “ is incorrect.  The phrase should read --each of--.
           (5) In claim 2, lines 6 and 9, “each” should read --a respective one--. 
           (6) In claim 4, lines 2-3, “an outer tube” is vague and indefinite.  It is suggested “an inner tube that is seated within an outer tube” be changed to --an outer tube and an inner tube that is seated within the outer tube--.
           (7) In claim 4, lines 3-4, “the associated one” has no clear antecedent basis and should read --a respective one--.
           (8) In claim 6, line 2, “the first cartridge attaching mechanism” lacks antecedent basis and should be changed to --the first cartridge connecting mechanism--.
           (9) In claims 6 and 7, lines 1-2, “in a condition in which a blade cartridge is not attached” is confusing because the invention is directed to a handle (i.e. a subcombination) and, it is clear there is no blade cartridge attached to the handle.  Otherwise, it would be a combination claim.  Therefore, “in a condition in which a blade cartridge is not attached” is redundant and causes confusing.  Further, “the first cartridge attaching mechanism” and “the second cartridge attaching mechanism”, cited in both claims 6 and 7, have no clear antecedent basis.
           (10) In claim 10, line 20, “the first cartridge connecting portion” has no antecedent basis.  The phrase should read --the first cartridge connecting mechanism--.  Note line 19 of the claim.
           (11) In claim 10, lines 20-21 and 24, “arranged to be connected” is not a positively recitation.  The phrase should read --connected--.  
           (12) In claim 10, line 23, “the second cartridge connecting portion” lacks antecedent basis and should read --the second cartridge connecting mechanism--.  Note line 22 of the claim.
           (13) In claim 11, lines 3, 6 and 9, “one of” is incorrect.  The phrase should read --each of--.
           (14) In claim 11, lines 6 and 9, “each” should read --a respective one--. 
           (15) In claim 13, lines 2-3, “an outer tube” is vague and indefinite.  It is suggested “an inner tube that is seated within an outer tube” be changed to --an outer tube and an inner tube that is seated within the outer tube--.
           (16) In claim 13, line 4, “the associated one” has no clear antecedent basis and should read --a respective one--.
           (17) In claims 15 and 16, line 2, “a blade cartridge” should read --the blade cartridge-- since it refers to the one previously cited.
           (18) In claims 15 and 16, lines 2-3, “the first cartridge attaching mechanism” and “the second cartridge attaching mechanism” lack antecedent basis.  It is suggested “attaching” be changed to --connecting--.

Indication of Allowable Subject
1.        Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.       Claims 1-20 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed handle or shaving device, wherein a main portion of the handle (12) is provided with a first cartridge connecting mechanism (28, see Fig.3) for connecting with a handle receiving portion (32) of a blade cartridge (26), and a liquid dispensing manifold (14) of the handle (12) is provided with a second cartridge connecting mechanism (34a/34b, see Fig.5) for connecting with a manifold receiving portion (33a/33b) provided on the blade cartridge (26).  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724